DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naiva (U.S. Patent No. 9,872,547).
As for Claim 1, Naiva discloses a snap fit interlock integrated with a luggage article component and/or a luggage article, the snap fit interlock comprising:
a snap fitting (42) connecting a luggage article component (26) to a luggage article (10); and
a locking feature (50 and actuator see Col. 3 lines 14-39) automatically limiting the disengagement of the snap fitting once the snap fitting is engaged to the luggage article, wherein:
the locking feature includes a portion (50) positioned between the snap fitting and the luggage article component to limit disconnection of the snap fitting, the luggage article component is a tow 
Re:  Claim 2.    (Original) The snap fit interlock of claim 1, wherein the locking feature limits movement of at least a portion of the snap fitting to limit disengagement of the snap fitting (50 and actuator see Col. 3 lines 28-39).
Re:  Claim 10.    (Currently Amended) The snap fit interlock of claim 1, wherein the locking feature creates a stacked arrangement between the luggage article component, locking feature, and snap fitting to limit disengagement of the snap fitting (see Figs. 1-2 and 4-5).
	Re:  Claim 11.    (Previously Presented) The snap fit interlock of claim 1, wherein the locking feature allows movement of at least a portion of the snap fitting a first distance less than the distance required to disengage the snap fitting from the luggage shell (see Fig. 4-5 and Col. 3 lines 14-39).
Re:  Claim 12.    (Previously Presented) The snap fit interlock of claim 1, wherein the locking feature includes a portion (head of 50) that resists disengagement of the snap fitting in a direction along its length.
Claim(s) 1-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsie (U.S. Patent No. 6,827,186).
As for Claim 1, Hsie discloses a snap fit interlock integrated with a luggage article component and/or a luggage article, the snap fit interlock comprising:
a snap fitting (5) connecting a luggage article component (luggage pull rod) to a luggage article (luggage bag); and
a locking feature (20) automatically limiting the disengagement of the snap fitting once the snap fitting is engaged to the luggage article, wherein:

Re:  Claim 2.    (Original) The snap fit interlock of claim 1, wherein the locking feature limits movement of at least a portion of the snap fitting to limit disengagement of the snap fitting (see Fig. 5 and Col. 3 lines 37-42).
RE:  Claim 3.    (Previously Presented) The snap fit interlock of claim 1, wherein the snap fitting engages and moves the locking feature as the snap fitting is moved in an insertion direction during attachment of the luggage article component to the luggage shell (the tubes 1-5 body engages and moves block 223 within until it reaches holes 21, 31, 41, and 51 and locks the pull rod in its retracted position.).
4.    (Original) The snap fit interlock of claim 3, wherein:  the snap fitting defines a first and a second position as the snap fitting is moved in an insertion direction; and the snap fitting engages and moves the locking feature only when the snap fitting is in the second position (the tubes 1-5 body engages and moves block 223 within to a first position until it reaches holes 21, 31, 41, and 51 and locks the pull rod in its retracted position or second position).
Re:  Claim 5.    (Original) The snap fit interlock of claim 4, wherein the locking feature disengages from the snap fitting when the snap fitting moves to the first position (see Fig. 6 and upper 223).
Re:  Claim 6.    (Previously Presented) The snap fit interlock of claim 4, wherein the first and second positions of the snap fitting are defined at a first level of displacement and a second level of displacement respectively (see Figs. 5 and 6).

Re:  Claim 8.    (Previously Presented) The snap fit interlock of claim 6, wherein the snap fitting engages and moves the locking feature only when the snap fitting is at the second level of displacement (see Figs. 5-6).
Re:  Claim 10.    (Currently Amended) The snap fit interlock of claim 1, wherein the locking feature creates a stacked arrangement between the luggage article component, locking feature, and snap fitting to limit disengagement of the snap fitting (see Figs. 1-2 and 4-5).
	Re:  Claim 11.    (Previously Presented) The snap fit interlock of claim 1, wherein the locking feature allows movement of at least a portion of the snap fitting a first distance less than the distance required to disengage the snap fitting from the luggage shell (see Fig. 4-5 and Col. 3 lines 14-39).
Re:  Claim 12.    (Previously Presented) The snap fit interlock of claim 1, wherein the locking feature includes a portion (head of 50) that resists disengagement of the snap fitting in a direction along its length.
Re: Claim 13.    (Previously Presented) The snap fit interlock of claim 1, wherein the locking feature includes:
a loop structure (221) deflecting at least partially in its plane during engagement of the snap fitting to the luggage shell;
at least one wing extending (223) from a lateral side of the snap fitting, the at least one wing engaging a lateral edge of an aperture (51) defined in the luggage shell to limit removal of the snap fitting from the aperture once the snap fitting is engaged; or

Re:  Claim 14.    (Previously Presented) The snap fit interlock of claim 1, wherein the snap fitting comprises a catch having a resilient main body (225) and an arm (228) connected to a distal end of the main body, the main body and arm defining an L-shape (see Fig. 1).
Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Naiva and Hsie fails to disclose the locking feature limiting the disengagement of the snap fitting, Examiner respectfully disagrees and disclose the claimed limitation in the rejection provided herein.  Naiva and Hsie both discloses a snap fitting and locking feature that engages and disengages and the fact that it may be temporary does not preclude it from anticipating the recited language of claim 1.  Furthermore, the luggage article is not positively recited and considered optional and has not been given any patentable weight due to the conditional language in claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID M UPCHURCH/Examiner, Art Unit 3677